UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-133985-54 Structured Asset Securities Corporation, as depositor for Lehman XS Trust 2007-1 (Exact Name of Registrant as Specified in its Charter) 745 Seventh Avenue,New York, New York 10019, (212) 526-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Lehman XS Trust Mortgage Pass-Through Certificates, Series 2007-1 1-A1, 1-A2, 1-A3, 1-A4, 1-A5, 2-A1, M1, M2, M3, M4, M5, M6, M7, M8, M9, WF-1, WF-M1, WF-M2, WF-M3, WF-M4, WF-M5, WF-M6, WF-M7 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 10 Pursuant to the requirements of the Securities Exchange Act of 1934, Structured Asset Securities Corporation,has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 29, 2008 /s/ Michele Olds Name: Michele Olds Title: VP Servicer Oversight
